Citation Nr: 0930113	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable disability rating for 
thrombocytopenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from February 
1995 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That decision granted service 
connection for thrombocytopenia with a noncompensable 
evaluation, effective in August 2003.  The Veteran now 
resides in the jurisdiction of the Honolulu, Hawaii VARO.  

In July 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  At 
the hearing, the Veteran specified that he was withdrawing 
his claim for an increased rating for residuals of a left 
knee injury.  


FINDING OF FACT

The service-connected thrombocytopenia is manifested by a 
platelet count that has been consistently greater than 
100,000.  It has not caused bleeding or required treatment, 
medication or transfusion.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
thrombocytopenia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7705 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim for service connection was received in 
April 2003, prior to his separation from service.  In May 
2003, he was sent a notice letter that provided him with an 
explanation of the type of evidence necessary to substantiate 
his service connection claims, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  This was before 
the RO made the initial rating decision in December 2003.  It 
was not until March 2006, that the RO provided the Veteran 
with the additional notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Veteran was not prejudiced by the 
lack of timely notice.  The effective date was the day after 
he left service, which is the earliest effective date allowed 
by law.  Further, record shows that the Veteran had actual 
knowledge of his right to appeal for a higher rating, and he 
did so with a timely notice of disagreement in June 2004.  In 
October 2005, he was sent a notice letter that provided him 
with an explanation of the type of evidence necessary to 
substantiate his claim for a higher rating, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The December 2003 RO decision and the June 2005 statement of 
the case notified the Veteran that a noncompensable 
evaluation was assigned for platelet counts over 100,000.  
The entire rating criteria were provided in September 2006.  
While this was not timely in accordance with Vazquez-Flores v 
Peake, 22 Vet. App. 37 (2008), once again the Veteran was not 
prejudiced.  He was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Further, he displayed actual knowledge of the rating criteria 
at his July 2009 Board hearing.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing and a VA 
examination.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Thrombocytopenia, primary, idiopathic or immune will be rated 
as noncompensable where there is a stable platelet count of 
100,000 or more, without bleeding.  The next higher rating 
and the first compensable level provides a 30 percent rating 
where there is a stable platelet count between 70,000 and 
100,000, without bleeding.  The next highest rating is 70 
percent, which requires a platelet count between 20,000 and 
70,000, not requiring treatment, without bleeding.  A 100 
percent rating will be assigned for a platelet count of less 
than 20,000, with active bleeding, requiring treatment with 
medication and transfusions.  
38 C.F.R. § 4.117, Code 7705 (2008).  

Discussion

The history of the condition has been considered in 
accordance with 38 C.F.R. § 4.1 (2008).  The service 
treatment records include reports of laboratory studies.  It 
should be noted that laboratory normals may vary slightly 
from facility to facility and from time to time.  In February 
2000, a platelet count of 130 was considered low compared to 
normals between 150 and 450 MM3.  Subsequent reports used a 
normal range from 150 to 440 X10(9)/L and the Veteran's 
readings were consistently low with 142 in December 2002, 143 
in March 2003, and 142 in July 2003.  

On VA examination in July 2003, it was reported that a 
decreased platelet count was first noted in 1998.  It had 
been followed for years and the Veteran had an extensive 
work-up.  There was no organic disease.  The liver, kidneys 
and spleen were not palpable.  No skin lesions were reported.  
The diagnosis was a history of abnormal platelet count.  The 
platelet count in July 2003 was 160 K/micro L compared with a 
reference range from 130 to 400.  

The platelet count in July 2006 was 130 K/micro L compared 
with a reference range from 130 to 400.  

Another VA examination was done in September 2006.  The VA 
medical records and claims folder were reviewed.  It was 
noted that idiopathic thrombocytopenia was discover on 
application for officer training in 2000 and the Veteran was 
held back from that program but allowed to continue in 
service.  There were no internal problems, increased bleeding 
or effect on work or daily activity.  Examination showed no 
swelling of the hands or feet.  There was no pallor of the 
nail beds, mucosal surfaces, or skin.  The heart had a 
regular rate and rhythm, without murmurs or edema.  The 
platelet count was 149 K/micro L compared to a reference 
range from 130 to 400.  The diagnosis was thrombocytopenia 
(low platelets).  The examiner commented that review of the 
laboratory studies showed levels between 130 and 150.  There 
was no increased bleeding and no effect on work or daily 
activities.  The Veteran continued to have borderline low 
platelet count without pathology.  

In July 2009, the Veteran gave sworn testimony before the 
undersigned Veterans Law Judge.  He stated that his low 
platelet count was discovered while applying for officer 
training and that it kept him from that program.  He 
subsequently left service went to school and was working.  He 
did not identify any impact on school or work.  He said that 
the condition required repeated blood tests, he frequently 
felt tired, and that he had an elevated cholesterol level.  

Conclusion

The Board recognizes the Veteran's frustration at being told 
that he was not qualified for officer training due to his 
thrombocytopenia and then being told it was not compensable.  
However, there are jobs, particularly ones that might involve 
physical stress, that have above average physical 
requirements.  On the other hand, VA compensation is based on 
average industrial impairment.  38 U.S.C.A. § 1155 (West 
2002).  Consequently, there are disabilities that are not 
compensable.  

The Board has considered the factors emphasized by the 
Veteran.  Since VA compensation is based on average 
industrial impairment, disqualification for a specific job, 
such as officer training, does not warrant a compensable or 
higher rating.  While abnormal findings may need watching, 
the need for periodic blood tests does not indicate an 
industrial impairment that would meet any criteria for 
compensation.  The elevated cholesterol levels have not been 
associated with the service-connected condition by any 
competent medical professional.  Also, cholesterol levels, by 
themselves, are considered a laboratory finding and not a 
disability within the meaning of the laws and regulations 
providing compensation.  

The evidence here shows that the Veteran's platelets have 
been consistently above 100,000 for which the rating criteria 
specify a noncompensable rating.  There have been no test 
results below 100,000.  Therefore, the test results do not 
approximate the criteria for a compensable evaluation.  
38 C.F.R. § 4.7 (2008).  

While the Veteran may feel that there are factors in his case 
that warrant a compensable evaluation, the objective findings 
and test results from trained medical professionals are 
substantially more probative in determining the extent of a 
disability and whether it meets the requirements for a higher 
evaluation.  In this case, the laboratory studies and 
examination reports, during and after service, provide a 
preponderance of evidence that shows the service-connected 
thrombocytopenia does not approximate any applicable criteria 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the 
thrombocytopenia has not significantly changed and uniform 
rating is appropriate in this case.  At no time during the 
rating period has the disability met the criteria for a 
compensable rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2008) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable disability rating for thrombocytopenia 
is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


